United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Krystal et al.			:	DECISION ON REQUEST FOR
Patent No. 11,155,602				:	RECONSIDERATION OF PATENT
Issue Date: October 26, 2021			:	TERM ADJUSTMENT AND 
Application No. 16/533,941			:	NOTICE OF INTENT TO ISSUE
Filing Date: August 7, 2019			:	CERTIFICATE OF CORRECTION
Attorney Docket No. BMS12358D1		:		


This is a decision on the request under 37 C.F.R. § 1.705 filed December 8, 2021, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by one hundred forty-eight (148) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by one hundred forty-eight (148) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by 
one hundred forty-eight (148) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction